***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-12-0001077
                                                              28-FEB-2017
                                                              07:46 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                            LAULANI TEALE,
                   Petitioner/Defendant-Appellant.


                            SCWC-12-0001077

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0001077; CASE NO. 1P1120005320)

                           FEBRUARY 28, 2017

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

          This case requires us to consider the definition of

“tumultuous behavior” as a form of conduct on which a conviction

under Hawaii’s disorderly conduct statute may be based.            The

State, in its prosecution of Laulani Teale for disorderly

conduct, and the Intermediate Court of Appeals, in affirming

Teale’s conviction, have offered various and conflicting
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


definitions of the term “tumultuous behavior.”            We address the

meaning of “tumultuous” to settle this issue of first impression

and also determine whether the evidence presented at trial was

sufficient to support Teale’s conviction under the statute.

                            I.        BACKGROUND

            On May 1, 2012, Laulani Teale attended the annual May

Day event held at Kapiʻolani Park with members of DeOccupy

Honolulu to petition the Honolulu mayor (Mayor) regarding

actions of the City and County of Honolulu.           While in

attendance, Teale was arrested for disorderly conduct.              The

complaint filed by the State alleged the disorderly conduct

charge as a petty misdemeanor offense, in violation of Hawaii

Revised Statutes (HRS) § 711-1101(1)(a) and (3) (1993 & Supp.

2003)1:

      1
            HRS § 711-1101 provides, in relevant part:

                  (1) A person commits the offense of disorderly
            conduct if, with intent to cause physical inconvenience or
            alarm by a member or members of the public, or recklessly
            creating a risk thereof, the person:

                  (a)   Engages in fighting or threatening, or in
                        violent or tumultuous behavior;

                  . . . .

                  (3) Disorderly conduct is a petty misdemeanor . . .
            if the defendant persists in disorderly conduct after
            reasonable warning or request to desist. Otherwise
            disorderly conduct is a violation.

HRS § 711-1101 (1993 & Supp. 2003).


                                        2
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            On or about the 1st day of May, 2012, in the City and
            County of Honolulu, state of Hawaii, Laulani Teale, also
            known as Leslie Ann Hoalani Table, with intent to cause
            physical inconvenience and/or alarm by a member or members
            of the public and/or recklessly creating a risk thereof,
            did engage in fighting and/or threatening and/or in violent
            and/or tumultuous behavior persisting in disorderly conduct
            after reasonable warning or request to desist thereby
            committing the offense of Disorderly Conduct, a petty
            misdemeanor, in violation of Section 711-1101(1)(a) and (3)
            of the Hawaii Revised Statutes.

            Following her not guilty plea, Teale proceeded pro se

at a trial held before the Honolulu District Court of the First

Circuit (district court).2       The State called Honolulu Police

Department (HPD) Officers Keoki Duarte and Nalei Soʻoto to

testify regarding Teale’s conduct at the May Day event.             The

State also called two employees of the City Department of Parks

and Recreation who were involved in organizing the event.

            According to the testimony of the State’s witnesses,

Teale was accompanied by a group of people at the May Day event.

Teale was observed walking around the area with signs and

blowing a conch shell.      At one point, Teale blew the conch shell

several times while standing in a grassy area located about

fifty to sixty yards away from the Kapiʻolani Bandstand

(Bandstand).    Teale was also described by the State’s witnesses

as having walked in front of the Bandstand two to three times,


      2
            The Honorable Dean E. Ochiai presided over the trial proceedings
in this case.



                                      3
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


which obstructed views of the performances and caused the

performances to be paused for a few minutes each time so that

police officers could escort Teale away from the Bandstand.3

             While at the May Day event, Teale attempted three to

five times to approach the Mayor to speak with him.            HPD

officers “intervened” to advise Teale that she needed to use the

proper protocol to meet with the Mayor and that attempting to do

so at the May Day event was inappropriate.          Teale was described

as being “aggressive” in seeking to meet with the Mayor--stating

several times to officers, “I want to meet the mayor,” being

“persistent” in wanting to “ask [the Mayor] certain questions,”

becoming “frustrated” when the police intervened and prevented

her from talking to the Mayor, being “loud,” and being

disruptive to persons watching the May Day program.

             The culminating event leading to Teale’s arrest

occurred during her final attempt to speak with the Mayor while

he was seated in the audience watching the performances.             Before

reaching the Mayor, however, Teale was surrounded by three HPD

police officers who arranged themselves in a semi-circle

formation.    According to the testimony of Officer Duarte, Teale

      3
            Hiroshi Douglas Matsuoka, one of Teale’s witnesses at trial,
disputed that Teale interfered with the May Day event performances and
testified that Teale did not at any time block the view of the audience or
interrupt any performers.



                                      4
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


was carrying a conch shell and the police officers were

concerned because a conch shell can be used “for anything,”

“[j]ust like a pen in [the officer’s] pocket.”4           After repeating

that Teale could not speak with the Mayor and informing her that

she needed to step away from the area, Officer Duarte placed

Teale under arrest for disorderly conduct.           Teale either sat

down on the ground before she was arrested, during her arrest,

or immediately after her arrest.5         The officers instructed Teale

to “stand up and walk away and just go to the side,” and in

response, Teale stood up and began walking around the officers

in the general direction of the Mayor.          The officers then

“picked [Teale] up and then [they] took her away.”

            Officer Soʻoto testified that Teale was not violent,

confrontational, or threatening.6         The officer explained that


      4
            At various points in their testimony, Officers Duarte and Soʻoto
expressed concern that Teale was holding a conch shell because of the
potential that it may have been used to “hit somebody with it.” However,
Officer Soʻoto testified that Teale “[was not] arrested for anything
pertaining specifically for the conch shell.”
      5
            Though Officer Duarte initially testified that he placed Teale
under arrest before she sat down on the ground, he subsequently testified
that she was only arrested after she sat down. When Officer Duarte was asked
again whether Teale was placed under arrest prior or subsequent to her
sitting down on the ground, Officer Duarte responded, “I can’t recall.”

      6
            When asked at trial whether Teale was “tumultuous,” Officer Soʻoto
responded, “Tumultuous? Why -- what’s -- what’s the word? I mean [Teale]
[was] disrupting. [Teale] [was] disruptive, and several people was affronted
by [her] behavior.”



                                      5
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


“the conch shell had nothing to do with [Teale’s] arrest” and

the conch shell was not taken into evidence.          There was also no

evidence that Teale was screaming, shouting, or belligerent at

any time during the May Day event or in her interactions with

police officers or spectators.

          However, attendees at the event were described as

“agitated,” “frustrated,” and “mad” because of Teale’s

interruption of the performances.        Many members of the crowd

were focused on HPD’s interactions with Teale, in part “because

there were a bunch of policemen there.”         One of the State’s

witnesses indicated that audience members yelled for HPD to

remove Teale from the area and shouted at Teale that she was

ruining the show and should leave the festival.

          The State also introduced eight clips from a video of

the events leading to Teale’s arrest that was provided to the

State by Teale during discovery.         The first four clips show

Teale standing in a grassy area on the outskirts of a crowd and

blowing a conch shell while the Mayor and other individuals

address the audience from the Bandstand.

          The fifth clip shows scenes during Teale’s final

attempt to speak with the Mayor.         Teale is standing amidst the

audience in front of the Bandstand with her head bowed and

holding the conch shell at waist-level with both arms; she is

                                     6
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


surrounded on three sides by HPD police officers and is speaking

in Hawaiian at a normal volume.        As police officers ask her to

move, Teale sits down and continues speaking in Hawaiian.

Audience members can be heard urging, “Go away, go away,” while

Teale remains seated on the ground with her arms circling her

legs and her head bowed.       An audience member and three police

officers continue to surround Teale.         In the sixth clip (which

is an immediate continuation from the fifth clip), Teale stands

and walks towards the Bandstand; when she is quickly approached

by two police officers, she sits back down on the ground.             HPD

officers grab her arms, in response to which Teale states, “I

can sit here.”     Teale remains seated with her arms resting in

her lap, occasionally gesturing with her hands7 as she speaks to

the surrounding police officers and audience members.

Performances can be heard proceeding on the Bandstand off-

camera.   The seventh clip shows HPD police officers carrying

Teale away, and audience members can be heard clapping and

cheering.    The eighth clip depicts police officers placing Teale

in handcuffs.




      7
            When Teale is seen gesturing with her hands in the video, she
leaves the conch shell sitting in her lap.



                                      7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


           At the conclusion of trial, the district court found

Teale guilty of disorderly conduct in violation of HRS § 711-

1101.   The court considered that although Teale may have

“started the day with the best of intentions . . . [her] own

video pretty much blows [her] entire case.”          The court reasoned

that Teale’s actions in repeatedly blowing the conch shell

“show[ed] pure disrespect for the program” and that her decision

to attempt to “see the mayor no matter what” eventually “led

[her] on the path towards disorderly conduct.”          In her effort to

communicate with the Mayor, the court noted that Teale “didn’t

sit to peacefully observe the program,” but rather, “sat to

create a spectacle.”     The court specified that Teale’s “conduct

became disorderly” when she “made repeated attempts in front of

the audience to try and get to [the Mayor] despite being given

warnings by the police do not do that.”

           The district court stated that “all” of the audience

members were “being inconvenienced or annoyed” by Teale’s

actions.   The court elaborated that the effect of Teale’s

behavior was demonstrated by the audience’s reaction to Teale

being carried away by police officers, when spectators were

“heard to be clapping and cheering that the obstruction to their

enjoyment of the program was being removed.”          With respect to

the conch shell, the judge stated that “[he] underst[ood] a

                                     8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


practitioner would never use a conch as a weapon,” but indicated

that things which are not intended to be weapons may still be

used to inflict harm.        The court did not reference the terms

“fighting, “threatening,” “tumultuous,” or “violent” in its oral

findings, but rather, repeatedly described Teale’s conduct as

“disorderly.”8

            The court sentenced Teale to six months of probation,

seventy-five hours of community service, and $105 in fees and

assessments.

                       II.       ICA PROCEEDINGS

            Teale filed a notice of appeal to the Intermediate

Court of Appeals (ICA) asserting that there was insufficient

evidence to support her conviction.9         Specifically, Teale

contended that the evidence failed to prove that she committed




      8
            The district court also did not indicate that Teale was found
guilty under the subsection of the disorderly conduct statute under which she
had been charged.
      9
            In her appeal to the ICA and before this court, Teale also
asserted the following errors: (1) the district court erred in finding the
State’s witnesses credible; (2) her conduct was protected by the First
Amendment; (3) her right to due process was violated; and (4) the district
court erred in not allowing Teale to present additional clips from the video
footage or to assert other defenses. In light of our disposition of Teale’s
challenge to the sufficiency of evidence to support her conviction, we do not
address the remaining points that Teale raises.



                                      9
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the requisite actus reus because she did not fight, threaten, or

engage in violent or tumultuous behavior.10

            In a Summary Disposition Order (SDO), the ICA

concluded that there was sufficient evidence to show that Teale

engaged in “tumultuous behavior” within the meaning of the

disorderly conduct statute.       Citing Dictionary.com, the ICA

defined “tumultuous” as: (1) “full of tumult or riotousness;

marked by disturbance and uproar”; (2) “raising a great clatter

and commotion; disorderly or noisy”; and (3) “highly agitated,

as the mind or emotions; distraught; turbulent.”            Also citing

Dictionary.com, the ICA defined “disorderly” as: (1)

“characterized by disorder; irregular; untidy; confused”; (2)

“unruly; turbulent; tumultuous”; and (3) “contrary to public

order or morality.”

            The ICA noted that the “context of Teale’s actions was

a confrontation with the police in the midst of a well-attended

May Day program.”     The ICA stated that when “[v]iewed in this

context,” Teale engaged in “tumultuous behavior” by repeatedly

attempting to approach the Mayor, refusing to comply with police

      10
            As part of her insufficiency of the evidence argument, Teale also
contended that she did not have the requisite mens rea for a disorderly
conduct conviction. The ICA concluded otherwise in its disposition of
Teale’s appeal. In light of our determination with respect to whether Teale
engaged in the requisite actus reus as to the charge in this case, we do not
consider her argument on certiorari regarding mens rea.



                                     10
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


warnings and requests, and by disturbing members of the

audience.    Therefore, viewing the evidence in the light most

favorable to the State, the ICA concluded that the prosecution

presented substantial evidence to show that Teale engaged in

tumultuous behavior within the meaning of the disorderly conduct

statute.

                  III.           STANDARDS OF REVIEW

            Statutory interpretation is a question of law reviewed

de novo.    State v. Wang, 91 Hawaiʻi 140, 141, 981 P.2d 230, 231

(1999).

            “When reviewing the legal sufficiency of the evidence

on appeal, the test is whether, ‘viewing the evidence in the

light most favorable to the State, there is substantial evidence

to support the conclusion of the trier of fact.’”           State v.

Hirayasu, 71 Haw. 587, 589, 801 P.2d 25, 26 (1990) (quoting

State v. Hernandez, 61 Haw. 475, 477, 605 P.2d 75, 77 (1980)).

                           IV.        DISCUSSION

                      A.         HRS § 711-1101(1)(a)

            A person commits the offense of disorderly conduct

under HRS § 711-1101(1)(a) “if, with intent to cause physical

inconvenience or alarm by a member or members of the public, or

recklessly creating a risk thereof, the person: (a) Engages in

fighting or threatening, or in violent or tumultuous behavior.”

                                       11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


HRS § 711-1101(1)(a) (1993 & Supp. 2003).          Thus, HRS § 711-

1101(1)(a) includes four alternative forms of conduct upon which

guilt may be predicated.

            The State asserted both at trial and on appeal that

Teal’s conduct constituted “tumultuous behavior,”11 rather than

“fighting,” “threatening,” or “violent” behavior.            Likewise, the

ICA in affirming the trial court’s finding of guilt based its

reasoning solely on its conclusion that “the State presented

sufficient evidence to show that Teale engaged in ‘tumultuous

behavior.’”

            The term “tumultuous” is not defined within the Hawaii

Revised Statutes or by our jurisdiction’s case law.12            Thus, to


      11
            At the outset of its closing argument during trial, the State
asserted that Teale committed the offense of disorderly conduct “when she
engaged in tumultuous behavior” at the May Day event. At no point on appeal
or on certiorari has the State argued that Teale committed the offense of
disorderly conduct by engaging in “fighting,” “threatening,” or “violent”
behavior.
      12
            At trial, the State initially cited the Merriam Webster’s
Dictionary definition of “tumultuous” as “loud, excited, and emotional.” The
State also cited Dictionary.com, which defined “tumultuous” as “riotous,
marked by disturbance and uproar, raising a great clatter and commotion,
disorderly or noisy” and “highly agitated as the mind or emotions or
turbulent.” Before the ICA, the State suggested an alternative definition of
“tumultuous behavior” obtained from the Random House College Dictionary
(1973):

            [F]ull of tumult or riotness; marked by disturbance and
            uproar . . . raising a great clatter and commotion;
            disorderly or noisy . . . highly disturbed or agitated, as
            the mind or emotions; distraught; turbulent.

The State also provided a definition of “tumultuous” from Webster’s New
Riverside Dictionary (Office Ed. 1984) as “[c]onfusedly or violently

                                                              (continued. . .)
                                     12
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


review whether the evidence presented at trial was sufficient to

support Teale’s conviction under HRS § 711-1101(1)(a), we must

first consider the definition of “tumultuous behavior.”

               B.    Definition of “Tumultuous Behavior”

            Although a clear definition of the term “tumultuous”

is absent in our statutes and case law, guidance as to the

applicability of the disorderly conduct offense is provided by

the Commentary to HRS § 711-1101, which may be used as an aid in

understanding this provision13:

            The offense of “disorderly conduct” has been very broadly
            defined in the past . . . to include numerous petty
            annoyances to the public. Section 711-1101 gives a far
            narrower definition to the offense, both because some of
            the matters previously treated under that heading are now
            treated elsewhere and because some of the previous
            provisions seem unwise.

HRS § 711-1101 cmt. (1993) (emphasis added).           Specifically, as

to HRS § 711-1101(1)(a), the applicable subsection in this case,

the Commentary provides additional insight as to the meaning of

“tumultuous behavior”:

            Subsection (1)(a) is a standard clause in disorderly
            conduct legislation, aimed at actual fights and at other
            behavior tending to threaten the public generally, for this


(. . .continued)

agitated.” The ICA in its SDO provided its own definitions, which are
recounted above.
      13
            See HRS § 701-105 (1993) (“The commentary accompanying this Code
shall be published and may be used as an aid in understanding the provisions
of this Code, but not as evidence of legislative intent.”).



                                     13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          section requires public alarm, etc., as distinguished from
          the private alarm which may accompany assault. This is an
          important point. A person may not be arrested for
          disorderly conduct as a result of activity which annoys
          only the police, for example. Police officers are trained
          and employed to bear the burden of hazardous situations,
          and it is not infrequent that private citizens have
          arguments with them.

Id. (emphasis added).

          The Commentary thus indicates that subsection (1)(a)

of the disorderly conduct statute is directed at the inclusion

of actual fights and other behaviors tending to threaten the

public generally, the exclusion of petty annoyances and conduct

directed only at police officers, and an interpretation of the

statute that is “far [more] narrow[]” than broad.           See id.

Though not directly defining “tumultuous,” cases of our

jurisdiction also support this general reading of the statute.

See, e.g., State v. Jendrusch, 58 Haw. 279, 282, 567 P.2d 1242,

1244 (1977) (noting that “mere public inconvenience, annoyance

or alarm” is insufficient to impose criminal liability under

disorderly conduct statute); State v. Faulkner, 64 Haw. 101,

105, 637 P.2d 770, 774 (1981) (considering that pedestrians and

motorists stopping “of their own volition to satisfy their

curiosity” by observing altercation between defendant and police

officers “cannot be said to be physically inconvenienced or

alarmed within the meaning of the [disorderly conduct]

statute”); id. (finding insufficient evidence to support


                                    14
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


conviction for unreasonable noise under disorderly conduct

statute where “it [was] not even clear from the record whether

it was the loudness of the defendant’s voice or whether it was

the presence of four uniformed police officers and their

vehicles at the scene that was drawing people’s attention to the

area”); State v. Leung, 79 Hawaiʻi 538, 543, 904 P.2d 552, 557

(App. 1995) (“[a]rguments with the police, without more, do not

fall within the ambit of the disorderly conduct statute”); id.

at 544, 904 P.2d at 558 (“[T]heater patrons waiting for or

exiting a movie who, of their own volition, stop or slow down to

satisfy their curiosity about an encounter between Defendant and

the police in a theater lobby cannot be said to be physically

inconvenienced or alarmed.”).

          Additional guidance on the interpretation of the term

“tumultuous” as used within HRS § 711-1101(1)(a) is provided by

the Model Penal Code.     Hawaii’s disorderly conduct statute is

derived from Model Penal Code (MPC) § 250.2, and subsection

(1)(a) is identical in the two codes.14        Thus, the interpretation



     14
          MPC § 250.2 provides in relevant part:

          (1) Offense Defined. A person is guilty of disorderly
          conduct if, with purpose to cause public inconvenience,
          annoyance or alarm, or recklessly creating a risk thereof,
          he:


                                                             (continued. . .)
                                    15
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


and application of MPC § 250.2 is instructive in defining the

identical term in HRS § 711-1101(1)(a).            See State v. Aiwohi,

109 Hawaiʻi 115, 126, 123 P.3d 1210, 1221 (2005) (determining

that “it is appropriate to look to the Model Penal Code and its

commentary for guidance” when interpreting criminal statutes

derived from the MPC); In re Doe, 76 Hawaiʻi 85, 94-95, 869 P.2d
1304, 1313-14 (1994) (relying on the MPC and its Commentary to

determine the scope and limitations of offense of harassment

under HRS § 711-1106 (1985 & Supp. 1992)).

            Although the Model Penal Code does not provide a

definition of “tumultuous,” its Commentary explains that MPC §

250.2 prohibits “mak[ing] orderly behavior criminal merely

because others may create disorder in response thereto.”              MPC §

250.2 cmt. at 348 (Am. Law. Inst. 1980).           Instead, MPC § 250.2

“is limited to conduct which is itself disorderly.”             Id.   The

Commentary specifies that subsection (1)(a) “requires that the

actor engage in fighting or threatening, or in violent or

tumultuous behavior.”       Id. (alteration and quotations omitted).

Further with respect to subsection (1)(a), “[i]t is not

(. . .continued)

                   (a) engages in fighting or threatening, or in violent
                   or tumultuous behavior . . . .

Model Penal Code § 250.2 (Am. Law Inst. (1980)).



                                      16
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


sufficient that peaceable conduct by the actor prompts others to

violence or disruption.”15      Id.   Thus, the offense of disorderly

conduct under the Model Penal Code prohibits only conduct that

is itself disorderly and does not punish behavior merely because

it prompts others to respond in a disruptive or chaotic manner.

            Other jurisdictions that have adopted the language or

a variation of MPC § 250.2 have likewise recognized that a

definition of “tumultuous” need not depend on a riotous public

response but, rather, may be defined by violent or extreme

outbursts personal to the offender.         Such definitions of the

term “tumultuous behavior” as incorporating the offender’s own

extreme conduct properly place the focus of the inquiry on the

defendant’s own behavior.       See MPC § 250.2 cmt. at 348.        For

example, the Superior Court of Pennsylvania in Commonwealth v.

Love relied on Merriam’s Webster’s Collegiate Dictionary (10th

ed. 1996) in defining the term “tumultuous” as used in its

disorderly conduct statute as “marked by tumult; tending or


      15
            As an example of this point, the Commentary cites to Taylor v.
Commonwealth, 46 S.E.2d 384 (Va. 1948). In Taylor, an African-American woman
used a “very loud voice” to refuse to move to the back of a bus when
repeatedly commanded to do so, and the bus was delayed for an hour and a half
while the driver detoured to a courthouse to secure her arrest. 46 S.E.2d at
386. The woman’s subsequent conviction for disorderly conduct was reversed
on appeal because the offense required “personal misconduct and misbehavior”
and did not apply where the woman herself was neither “disorderly [n]or
turbulent.” Id. at 387. The Commentary states that MPC § 250.2 was “drafted
to reach the same result on the same ground.” MPC § 250.2 cmt. at 348.



                                      17
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


disposed to cause or incite a tumult; or marked by violent or

overwhelming turbulence or upheaval.”        896 A.2d 1276, 1285 (Pa.

Super. Ct. 2006) (quotations omitted).         The Pennsylvania court,

again citing Webster’s, noted the definition of “tumult” as “a

disorderly agitation . . . of a crowd [usually] with uproar and

confusion of voices, or a violent outburst.”          Id. (emphasis

added) (quotations omitted).      The Love court concluded that the

defendant’s conduct was marked by overwhelming turbulence and

thus constituted “tumultuous behavior” because he was vocally

agitated, angry, yelling, and disruptive in a courthouse for an

extended period of time and because he had “violently interfered

with a law enforcement officer.”         Id. at 1279, 1285-86.

Likewise, the Vermont Supreme Court in State v. Lund rejected an

argument that “tumultuous behavior” must be defined by reference

to a public riot or outcry, defining the term instead as a

“violent outburst.”     475 A.2d 1055, 1060 (Vt. 1984) (citing

Webster’s New International Dictionary 2733 (1961)), overruled

on other grounds by State v. Begins, 531 A.2d 595 (Vt. 1987));

see also State v. Amsden, 75 A.3d 612, 618 (Vt. 2013)

(considering Lund, 475 A.2d at 1060, and stating that it was

“obvious that [the court] considered [the defendant’s]

‘outburst’ to be the sort of ‘tumultuous behavior’ contemplated

by the statute”); United Prop. Owners Ass’n of Belmar v. Borough

                                    18
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


of Belmar, 777 A.2d 950, 990 (N.J. Super. Ct. App. Div. 2001)

(defining “tumult” as “either ‘uproar’ or ‘violent agitation of

mind or feelings’” (quoting Webster’s New American Dictionary

555 (Smithmark 1995))).

             Considering the Commentary to HRS § 711-1101, the MPC

Commentary to the identical provision of MPC § 250.2, and

relevant case law, “tumultuous behavior” is most appropriately

defined as conduct involving violent agitation or extreme

outbursts.    This definition is consistent with the Commentary to

MPC § 250.2 in that an analysis of whether a defendant’s

behavior was marked by extreme outbursts or violent agitation

requires the trier of fact to focus upon what the defendant

personally did, rather than how onlookers or observers reacted

in response.16    See MPC § 250.2 cmt. at 348 (“[I]t is not

sufficient that peaceable conduct by the actor prompts others to

violence or disruption . . . .”).         This definition also reflects

our jurisdiction’s general consideration that the congregation

and attention of curious bystanders is insufficient to support a
      16
            We note that the result or effect of the defendant’s conduct upon
members of the public may be significant when determining whether the
defendant acted with the intent to physically inconvenience or alarm a member
or members of the public or recklessly created a risk thereof, so as to
satisfy the mens rea component of HRS § 711-1101(1)(a). The response of the
public to the defendant’s conduct may also be circumstantial evidence that
the defendant’s behavior was tumultuous; however, its effect may not make
behavior criminal “merely because others may create disorder in response.”
MPC § 250.2 cmt. at 348.



                                     19
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


conviction for disorderly conduct under HRS § 711-1101.            See

Faulkner, 64 Haw. at 105, 637 P.2d at 774 (bystanders stopping,

slowing down, or congregating to observe altercation between

defendant and police officers “cannot be said to be physically

inconvenienced or alarmed within the meaning of the statute”);

Leung, 79 Hawaiʻi at 544, 904 P.2d at 558 (same).          Further, an

interpretation of the term “tumultuous” as marked by violent

agitation or extreme outbursts is, with some variation, espoused

by several dictionaries.      See Tumultuous, Random House Webster’s

Unabridged Dictionary (2d. ed. 2001) (“highly agitated, as the

mind or emotions”); Tumultuous, The American Heritage Dictionary

of the English Language, https://ahdictionary.com/word/search.

html?q=tumultuous (last visited Jan. 10, 2017) (“[c]haracterized

by mental or emotional agitation”); Tumultuous, The American

Heritage Dictionary (Second College Ed. 1982) (“[c]onfusedly or

violently agitated”); see also Hunter v. Allen, 422 F.2d 1158,

1164 n.14A (5th Cir. 1970) (Godbold, J., dissenting) (citing The

Random House Dictionary of the English Language (1966) to define

“tumult” as “[h]ighly distressing agitation of mind or feeling;

turbulent mental or emotional disturbance”), rev’d on other

grounds, Embry v. Allen, 401 U.S. 989 (1971); Lund, 475 A.2d at

1060 (citing Webster’s New International Dictionary (1961) to

define “tumult” as a “violent outburst”).

                                    20
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


          The ICA’s expansive definition of “tumultuous

behavior” reaches far beyond conduct that is violently agitated

or marked by extreme outbursts.       Under the ICA’s definition,

“tumultuous behavior” was defined to include any conduct raising

a “great clatter and commotion” or “disturbance and uproar,” and

other actions that are “unruly,” “disorderly or noisy,”

“irregular,” or “contrary to public order and morality.”            This

definition would therefore include precisely the sort of “petty

annoyances” that the legislature sought to exclude in Hawaii’s

disorderly conduct statute.      See HRS § 711-1101 cmt.       The ICA’s

definition would also require the trier of fact to focus its

inquiry regarding “tumultuous behavior” on whether the members

of the public affected by the defendant’s conduct reacted in a

way such that a “disturbance,” an “uproar,” or “a great clatter

or commotion” resulted.     However, basing a conviction under the

disorderly conduct statute on the actions and perceptions of

others--rather than on the conduct of the defendant--conflicts

with the MPC Commentary that expressly cautions against such

application.   See MPC § 250.2 cmt. at 348 (MPC § 250.2 “does not

make orderly behavior criminal merely because others may create

disorder in response thereto”).

          An interpretation of the term “tumultuous” as

requiring a manifestation of violent agitation or extreme

                                    21
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


outbursts is also consistent with the settled principle of

statutory construction that words are defined by the company

they keep.    State v. Deleon, 72 Haw. 241, 244, 813 P.2d 1382,

1384 (1991) (“There is a rule of construction embodying the

words noscitur a sociis which may be freely translated as ‘words

of a feather flock together,’ that is, the meaning of a word is

to be judged by the company it keeps.” (quoting Advertiser Pub.

Co. v. Fase, 43 Haw. 154, 161 (Haw. Terr. 1959))).           In Deleon,

for example, this court considered that the term “extreme pain”

as used in a statute providing a justification defense to abuse

of a family or household member must be defined by reference to

the terms it accompanied, which included “death, serious bodily

injury, disfigurement, extreme metal distress[,] and gross

degradation.”    Id. at 243, 813 P.2d at 1383 (citing HRS § 703-

309).   Because the pain inflicted by the defendant on his family

member did not rise to a level “anywhere near” the accompanying

terms, “[i]t therefore was not, as a matter of law,” sufficient

to constitute “extreme pain” within the meaning of the statute.

Id. at 244, 813 P.2d at 1384.

             Under HRS § 711-1101(1)(a), a person commits the

offense of disorderly conduct when he or she “[e]ngages in

fighting or threatening, or in violent or tumultuous behavior”

with the requisite mens rea (i.e., “intent to cause physical

                                    22
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


inconvenience or alarm by a member or members of the public, or

recklessly creating a risk thereof”).         HRS § 711-1101(1)(a).

Thus, the term “tumultuous” should be defined by consideration

of behavior which is of a similar gravity to “fighting,

threatening, . . . or violent” conduct.17

            In its SDO, the ICA defined “tumultuous” as, inter

alia, “disorderly or noisy,” and “distraught”; in turn, it

defined “disorderly” as including, “characterized by disorder,”

“irregular,” and “contrary to public order or morality.”

However, conduct that is “noisy” or “contrary to public order or

morality” cannot be fairly characterized as rising to the same

intensity and seriousness as “fighting,” “threatening,” or

“violent” behavior.      HRS § 711-1101(1)(a); see supra note 17.

Thus, the definition of “tumultuous behavior” as conduct




      17
            For example, “fighting” is defined by Merriam-Webster as “to
contend in battle or physical combat” or “to strive to overcome a person by
blows or weapons.” Fighting, https://www.merriam-webster.com/dictionary/
fighting (last visited Jan. 11, 2017). “Threatening” is defined by Merriam-
Webster as “to utter threats against,” or “to hang over dangerously”;
“threat,” in turn, is defined by Merriam-Webster as “an expression of
intention to inflict evil, injury, or damage.” Threatening,
https://www.merriam-webster.com/dictionary/threatening (last visited Jan. 11,
2017); Threat, https://www.merriam-webster.com/dictionary/threat (last
visited Jan. 11, 2017). Finally, Merriam-Webster defines “violent” as
“marked by extreme force or sudden intense activity,” “notably furious or
vehement,” or “emotionally agitated to the point of loss of self-control.”
Violent, https://www.merriam-webster.com/dictionary/violent (last visited
Jan. 11, 2017).



                                     23
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


characterized by violent agitation or extreme outbursts is also

consistent with principles of statutory construction.

          Having resolved the definition of “tumultuous

behavior,” we next consider whether there was substantial

evidence presented at trial to support a conclusion that Teale,

with an intent to cause physical inconvenience or alarm by a

member or members of the public or recklessly creating a risk

thereof, engaged in behavior manifesting extreme outbursts or

violent agitation at the May Day event in violation of HRS §

711-1101(1)(a).

                  C.   Sufficiency of the Evidence

          “[I]n reviewing the sufficiency of the evidence to

support the conviction the appellate court must take that view

of the evidence with inferences reasonably and justifiably to be

drawn therefrom most favorable to the Government, without

weighing the evidence or determining the credibility of the

witnesses.”   State v. Cannon, 56 Haw. 161, 166, 532 P.2d 391,

396 (1975) (citation and internal quotations omitted).            “The

test on appeal is not whether guilt is established beyond a

reasonable doubt, but whether there was substantial evidence to

support the conclusion of the trier of fact.”          State v. Batson,

73 Haw. 236, 248, 831 P.2d 924, 931 (1992) (citations omitted).



                                    24
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            The district court in this case based its oral finding

of guilt on Teale’s blowing of the conch shell and its

theoretical use as a weapon, her interference with the

spectators’ enjoyment of the May Day event and their resulting

“inconvenience[] and annoy[ance],” and Teale’s repeated attempts

to speak with the Mayor despite the police officers’

instructions that she could not talk with him.18           Thus, the

question presented to this court is whether the State presented

substantial evidence at trial that Teale’s conduct constituted

“tumultuous behavior,” that is, whether Teale’s conduct was

violently agitated or marked by extreme outbursts.            See HRS §

711-1101(1)(a).

            Both the State and the district court placed great

reliance upon Teale’s possession of the conch shell during the

May Day event.     Police testimony, however, expressly refuted

that the conch shell had anything to do with Teale’s arrest, as

Teale was not “arrested for anything pertaining specifically for

the conch shell,” and police did not take the conch shell into

evidence for this reason.19       Further, although the district court


      18
            The ICA affirmed Teale’s conviction based on her interaction with
police officers, her efforts to speak with the Mayor, and the effect of her
conduct on the audience.
      19
            Further, police testimony at trial suggested that any concern
about the conch shell was based on the mere fact that Teale possessed it when

                                                              (continued. . .)
                                     25
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


considered that Teale’s blowing of the conch shell “show[ed]

pure disrespect for the program,” any such disrespect for the

May Day event does not demonstrate that her conduct was

characterized by violent agitation or extreme outbursts.

            The State, the district court, and the ICA also

focused on the fact that Teale made repeated efforts to approach

the Mayor in order to speak with him despite being informed by

police officers that it was not the right time to do so.

However, the fact that Teale repeatedly sought to speak with the

Mayor does not itself show tumultuous conduct.           Testimony at

trial reflects no evidence that Teale engaged in any form of

extreme outbursts or that she acted violently agitated when she

encountered the police officers.          Though Teale may have

disagreed or not complied with the police officers’ orders,

“[a]rguments with the police, without more, do not fall within

the ambit of the disorderly conduct statute.”           State v. Leung,

79 Hawaiʻi 538, 543, 904 P.2d 552, 557 (App. 1995).            Likewise,

there was no evidence of Teale being confrontational with any

other attendees of the May Day event.         In fact, Officer Duarte



(. . .continued)

police interacted with her, and “[j]ust like a pen in [a] pocket,” a conch
shell could be “use[d] for anything.”



                                     26
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


testified that when Teale attempted to approach the Mayor during

the last encounter that led to her arrest, Teale “just sat

there,” which was corroborated by the State’s video evidence

showing Teale seated on the ground.         The video also demonstrates

that immediately prior to and during this final attempt to speak

with the Mayor, Teale was speaking in the same normal volume as

the surrounding police officers,20 she did not engage in

outbursts, and she was not physically confrontational.

            The State, the district court, and the ICA further

reasoned that Teale’s conviction was warranted because her

actions caused the audience members at the May Day event to be

inconvenienced and annoyed.       However, HRS § 711-1101(1)(a) “is

limited to conduct which is itself disorderly,” and the offense

requires that the defendant engaged in fighting, threatening, or

violent or tumultuous behavior.        MPC § 250.2 cmt. at 348 (Am.

Law. Inst. 1980) (emphasis added) (the statute may not be used

to “make orderly behavior criminal merely because others may

create disorder in response thereto”).          As described above, even

considering the evidence in the most favorable light to the

      20
            Even assuming that Teale spoke “loud[ly]” during her encounter
with the police, as was argued by the State before the ICA, such conduct did
not rise to the level of an extreme outburst based upon the evidence
presented. It is noted that noise that becomes excessively “loud” may be
prosecuted under subsection (1)(b) of the disorderly conduct statute, which
prohibits the “[making] of unreasonable noise.” See HRS § 711-1101(1)(b).



                                     27
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


State, Teale’s actions at the May Day event were not marked by

violent agitation or extreme outbursts, and the reaction of the

crowd “clapping and cheering that the obstruction to their

enjoyment of the program was being removed” does not transform

Teale’s behavior into something it was not.21          Although Teale’s

conduct might well have constituted an annoyance to the public

present at the May Day program, HRS § 711-1101 “gives a far

narrower definition to the offense.”         HRS § 711-1101 cmt.

(1993); see also State v. Jendrusch, 58 Haw. 279, 282, 567 P.2d
1242, 1244 (1977) (“mere public inconvenience, annoyance or

alarm” is insufficient to impose criminal liability under

disorderly conduct statute).

            Our conclusion should not in any way be viewed as

condoning Teale’s behavior at the May Day event, and we are

mindful that the State’s evidence indicates that Teale

temporarily interrupted the performances and caused irritation

to spectators watching the performances.22          To that effect, we

      21
            As noted earlier, see supra note 16, the reaction of a member or
members of the public may be relevant to the mens rea required for conviction
under HRS § 711-1101(1)(a).

      22
            See In re Doe, 76 Hawaiʻi 75, 98, 869 P.2d 1304, 1317 (1994) (“We
do not condone or encourage abusive language, but even crude speech may be
entitled to constitutional protection . . . .” (quoting State v. John W., 418
A.2d 1097, 1108 (Me. 1980))); State v. Stocker, 90 Hawaiʻi 85, 96, 976 P.2d
399, 410 (1999) (“We emphasize that our opinion today should not in any way
be construed as an expression of approval of the parental conduct that
precipitated the prosecution of the matter before us.”).


                                     28
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


note that other statutes, ordinances, and rules may have been

relevant to the conduct in this case.23          However, a criminal

conviction based on “tumultuous behavior” under subsection

(1)(a) of the disorderly conduct statute requires that Teale

engaged in behavior marked by violent agitation or extreme

outbursts.    Because the State did not present substantial

evidence that Teale’s conduct was “tumultuous” within the

meaning of HRS § 711-1101(1)(a), there was insufficient evidence

to support her conviction for disorderly conduct, and the ICA

erred in affirming the conviction.

                           V.       CONCLUSION

             A determination that a defendant engaged in

“tumultuous behavior” within the meaning of HRS § 711-1101(1)(a)

requires a finding that the defendant’s conduct was

characterized by violent agitation or extreme outbursts.             Even


      23
            See City & Cty. of Honolulu, Dep’t of Parks and Recreation, Rules
and Regulations Governing Recreational Activities § 4.B(3),
http://www.honolulu.gov/rep/site/dpr/rules/Rules_Recreational_Activities.pdf
(last visited Feb. 8, 2017) (setting forth rule adopted by the director of
the Department of Parks and Recreation that “[c]ity parks and recreational
facilities may not be used for activities” which may, inter alia,
“unreasonably interfere with . . . program activities”); Revised Ordinances
of Honolulu (ROH) § 10-1.6(a) (1990 & Supp. 2013) (granting authorized law
enforcement officers the ability to issue a citation for violation of certain
park rules and regulations and “any rule adopted by the director”); id. § 10-
1.6(a)(2) (authorizing arrest where “the alleged violator refuses to cease
such person’s illegal activity after being issued a citation”); see also HRS
§ 710-1010 (1993 & Supp. 2001) (setting forth offense of obstructing
government operations); HRS § 852-1 (Supp. 2002) (setting forth offense of
refusal to provide ingress or egress).



                                     29
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


viewing the evidence presented in the light most favorable to

the State, there was insufficient evidence in this case to

support Teale’s conviction under HRS § 711-1101(1)(a).            The

district court thus erred in finding Teale guilty of disorderly

conduct, and the ICA also erred in affirming the conviction.

Accordingly, we reverse the ICA’s August 25, 2016 Judgment on

Appeal and the district court’s November 15, 2012 Order and

Decree of the Court.

Walter J. Rodby                       /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama
Stephen K. Tsushima                   /s/ Sabrina S. McKenna
for respondent
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson




                                    30